DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/17/2021 is acknowledged.
Claims 16-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 claims:  “a set of first bypass channels connected to direct a first air flow from the inlet to the first propulsion system, the first bypass channels including a first a set of second bypass channels connected to direct a second air flow from the inlet to the second propulsion system, the second bypass channels including a second control system adapted to control an amount of the second air flow from the inlet into the second propulsion system.”  However, “set of … channels” implies plural elements and in the disclosure there are simultaneously only one set (plural / pair) of bypass channels in any of the disclosed embodiments.  Accordingly, the claims do not appear to read on the disclosed invention in that in no scenario are there multiple sets [first and second] of bypass channels used simultaneously in the same embodiment.  Furthermore, claim 10 requires “each the first propulsion system has only a single flow path, and the second propulsion system has only a single flow path” – this is contradictory to the requirements of claim 1 and thus makes claim 1 contradict the plain meaning of having first and second sets of bypass channels.  Accordingly, the scope of claims 1 and 10 are unclear as a set requires multiple flow paths / bypass channels for each of the first and second propulsion systems and yet claim 10 claims only a single flow path for each of the first and second propulsion systems.  Similarly, claim 8 also requires only a single flow path for one of the aforementioned sets.  
 	Analogous problems occur with claim 14 in that “a set of third set of bypass channels connected to direct a first exhaust flow from the first propulsion system to the nozzle, the third bypass channels including a third control system adapted to control an amount of the first exhaust flow; and a set of fourth bypass channels connected to direct a second exhaust flow from the second propulsion system to the nozzle, the fourth bypass 
Claim 5 is unclear as to how “an electrical generator configured to generate electrical power from expansion of the tapped air, the electrical generator driving rotation of a rotor of the turbojet” occurs.  Note electric generators only produce electricity and not power output for directly driving a rotor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulman1 et al “Combined Cycle Propulsion: Aerojet Innovations for Practical Hypersonic Vehicles” as evidenced by US patents Bulman et al (7,216,474) and Bulman (7,797,943) and Bulman (7886516).2  The Bulman paper teaches A propulsion module  (6 dep 2) wherein the second propulsion system comprises an ejector ramjet [ERJ], and the third propulsion system comprises a dual mode ram jet [DMRJ];  wherein the turbojet provides propulsion at flight speeds up to at least Mach 1.8 [see Table on Fig. 9, the turbojet is open / operating at Mach numbers greater than 1.8];  wherein one of the first propulsion system and the second propulsion system has only a single flow path, the single flow path having a center line in a first plane with a center line of the central channel;	 wherein the other of the first propulsion system and the second propulsion system has a pair of flow paths, the flow paths of the pair being on opposite sides of the first plane [see Figs. 1, 8, 9];  wherein the first control system comprises a pair of panels [see Figs. 3, 9] that shut off the first flow when shut and permits the first flow when open; wherein the second control system comprises a pair of panels [ERJ doors taught and also see Fig. 3] that shut off the second flow [ERJ] when shut and permits the second flow when open; a set of third set of bypass channels [see Figs. 7-9] connected to direct a first exhaust [TJ] flow from the first propulsion system to the nozzle, the third bypass channels including a third control system [doors taught for TJ] adapted to control an amount of the first exhaust flow; and a set of fourth bypass channels connected to direct a second exhaust flow from the second propulsion system [ERJ] to the nozzle, the fourth bypass channels including a fourth control system [ERJ exhaust doors] adapted to control an amount of the second exhaust flow;.
 Claim(s) 1-3, 6-8, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109236496.  CN ‘496 teaches [see annotations, see especially pages 4-5 of the machine translation for the switching between engines] A propulsion module comprising: a first propulsion system [2, turbojet (TJ)] capable of providing flight propulsion at a first range of speeds; a second propulsion system [ramjet (RJ)] capable of providing flight propulsion at a second range of speeds, the second range extending beyond the first range; a third propulsion system [scramjet (SJ)] capable of providing flight propulsion at a third range of speeds, the third range extending beyond the second range; an inlet 1 with a central channel directing a central air flow to the third propulsion system [scramjet]; a set of first bypass channels 2 connected to direct a first air flow from the inlet to the first propulsion system, the first bypass channels including a first control system 6 adapted to control an amount of the first air flow from the inlet into the first propulsion system; a set of second bypass channels 7 connected to direct a second air flow from the inlet to the second propulsion system, the second bypass channels including a second control system 7 adapted to control an amount of the second air flow from the inlet into the second propulsion system; and a nozzle 11, 13 configured to receive exhaust flows from the first propulsion system TJ, the second propulsion system RJ, and the third propulsion system SJ;  wherein the first propulsion system comprises a turbojet TJ;	 (6 dep 2) wherein the second propulsion system comprises an ejector ramjet [“ejecting rocket-subsonic ram  bypass channels 11 connected to direct a second exhaust flow from the second propulsion system to the nozzle, 
 
    PNG
    media_image1.png
    562
    426
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim(s) 1-3, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bulman paper in view of any US patents Bulman et al (7,216,474) and Bulman (7,797,943) and Bulman (7886516) and for claims 10, 11 further in view of CN 109236496.  The Bulman paper teaches A propulsion module comprising: a first propulsion system [turbojet, (TJ)] capable of providing flight propulsion at a first range of speeds; a second propulsion system [Ejector Ramjet (ERJ)] capable of providing flight propulsion at a second range of speeds, the second range extending beyond the first range; a third propulsion system [DMRJ] capable of providing flight propulsion at a third range of speeds [see the Table in Fig. 9 which shows the doors being open or closed to selectively utilize the turbojet (TJ) operation range of Mach numbers, the ERJ range of Mach numbers and the DMRJ operates at higher speeds than the closed ERJ], the third range extending beyond the second range; an inlet [see Figs. 8, 10] with a central channel directing a central air flow to the third propulsion system [DMRJ]; a set of first bypass channels [TJ] connected to direct a first air flow from the inlet to the first propulsion system, the first bypass channels including a first control system [doors shown Fig. 3, 5, 9] adapted to control an amount of the first air flow from the inlet into the first propulsion system [TJ]; a set of second bypass channels [for ERJ] connected to direct a second air flow from the inlet to the second propulsion system [ERJ], the second bypass channels including a second control system [doors shown Fig. 3, 5, 9] adapted to control an  (6 dep 2) wherein the second propulsion system comprises an ejector ramjet [ERJ], and the third propulsion system comprises a dual mode ram jet [DMRJ];  wherein the turbojet provides propulsion at flight speeds up to at least Mach 1.8 [see Table on Fig. 9, the turbojet is open / operating at Mach numbers greater than 1.8];  wherein one of the first propulsion system and the second propulsion system has only a single flow path, the single flow path having a center line in a first plane with a center line of the central channel;	 wherein the other of the first propulsion system and the second propulsion system has a pair of flow paths, the flow paths of the pair being on opposite sides of the first plane [see Figs. 1, 8, 9];  wherein the first propulsion system has only a single flow path [TJ], and the second propulsion system has only a single flow path [ERJ];	 wherein one of the flow path of the first propulsion system and the flow path of the second propulsion system has a center line in a first plane with a center line of the central channel, and the other of the flow path of the first propulsion system and the flow path of the second propulsion system is located to one side of the first plane [see Fig. 5];.

    PNG
    media_image2.png
    379
    408
    media_image2.png
    Greyscale

474) – see page 6, one of the turbojets was replaced by a Ejector ramjet for intermediate speed / Mach number operation as an initial design.  Fig. 4 of Bulman ‘474 is annotated as modified above.  For claims 8, 9, it would have been obvious to one of ordinary skill in the art to replace the middle turbojet with a ejector ramjet as the second propulsion system for intermediate speed / Mach number operation, as an obvious matter of using the workable configuration used in the art and which promotes symmetry of the turbojets.  After modification, one of the first propulsion system and the second propulsion system has only a single flow path, the single flow path [ERJ / ramjet] having a center line in a first plane with a center line of the central channel;	 wherein the other of the first propulsion system and the second propulsion system has a pair of flow paths [turbojets], the flow paths of the pair being on opposite sides of the first plane.  Furthermore, to the extent the Bulman paper does not show all the details of the engine, it would have been obvious to employ the subject material of the Bulman et al (7,216,474) and Bulman (7,797,943) and Bulman (7886516) patents, as specifically discussed as being utilized in the design of the combined cycle engines.  For claims 10, 11, Bulman paper appear to teach wherein one of the first propulsion system and the second propulsion system has only a single flow path, the single flow path having a center line in a first plane with a center line of the central channel;	 wherein the other of the first propulsion system and the second propulsion system has a pair of flow paths, the flow paths of the pair being on opposite sides of the first plane.  Alternately, it is noted that deleting one of the first and second engines, results in wherein the first propulsion system has only a single flow path, and the .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above, and further in view of Volkmann et al (2016/0010485) and optionally in view of either Lampe (5,174,109) or Eick et al (2006/0272313).  The prior art do not necessarily teach further comprising air conditioning system connected to provide a flow of cooling air to the turbojet during flight when the first control system curtails the first air flow;	wherein the air conditioning system comprises a heat exchanger coupled to receive tapped air from at least one of the second propulsion system and the third propulsion system, the heat exchanger conducting heat from the tapped air to fuel employed by the propulsion module;	 wherein the air conditioning system .  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109236496 in view of either the Bulman paper or Pederson et al (2008/0283677).  CN ‘496 teaches a set of third set of bypass channels connected to direct a first exhaust flow from the first propulsion system TJ to the nozzle, and a set of fourth bypass channels 11 connected to direct a second exhaust flow from the second propulsion system to the nozzle; but do not necessarily teach the third bypass channels including a third control system adapted to control an amount of the first exhaust flow nor the fourth bypass channels including a fourth control system adapted to control an amount of the second exhaust flow.  Bulman paper teaches a set of third set of bypass channels [see Figs. 7-9] connected to direct a first exhaust [TJ] flow from the first propulsion system to the nozzle, the third bypass channels including a third control system [doors taught for TJ] adapted to control an amount of the first exhaust flow; and a set of fourth bypass channels connected to direct a second exhaust flow from the second propulsion system [ERJ] to the nozzle, the fourth bypass channels including a fourth control system [ERJ exhaust doors] adapted to control an amount of the second exhaust flow.  The control system allows for shutting off propulsion systems when not in use and thus reducing drag.   . 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 13, 2022
	


	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Referenced hence as the “Bulman paper”
        2 Each of the US patents are discussed and even labeled in the drawings [e.g. Figs. 8, 9] of the Bulman paper